DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/087,976 filed 11/03/2020 and Response to Election/Restriction filed 06/21/2022.
Claims 1-20 remain pending in the Application. Claims 6-15 are withdrawn from the Application as non-elected claims.
Applicant’s election without traverse of Group I (Claims 1-5, 16-20) in the reply filed on 06/21/2022 is acknowledged. Therefore Claims 6-15 are withdrawn from the Application as non-elected claims. Claims 1-6, 16-20 remain under examination at this time.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first set of vectors”, “second set of vectors”, “third set of vectors”, “subtracting each vector of the third set of vectors from a corresponding vector in the first set of vectors” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US Patent Application Publication 20180173110).
With respect to claim 1 Hu et al. teaches A system (paragraph [0018]) comprising: 
a memory (paragraph [0018]); and 
a processing device, coupled to the memory (paragraph [0018]), to: 
receive a first vector map associated with manufacturing parameters of a substrate, wherein the first vector map comprises a first set of vectors each indicating a distortion of a particular location of a plurality of locations on the substrate (receiving wafer map/overlay data/first vector map comprising set vectors 410/412/414/first set of vectors representing overlay errors/manufacturing parameters of substrate and indicating in-plane distortion of a particular location of a plurality of locations (paragraphs [0039], [0040], [0003], [0020], [0035], [0027]; Fig. 5)); 
generate a second vector map comprising a second set of vectors by rotating a position of each vector in the first set of vectors, the second set of vectors each indicating a change in direction of the magnitude of the distortion of the particular location on the substrate (applying a correction model to generate overlay correction/a second vector map with rotated/translated first set of vector resulting in second set of vectors, wherein a magnitude of first set of vectors becomes larger (paragraphs [0040], [0052]; Fig. 5)); 
generate a third vector map comprising a third set of vectors based on vectors in the second set of vectors and corresponding vectors in the first set of vectors, the third set of vectors reflecting reduced noise in distortions across the plurality of locations on the substrate (generate overlay residue/third vector map based on vectors from overlay correction/a second vector map, wherein vector 416 correspond to vector 414 in the first vector map/first set of vector (paragraphs [0040], [0067]; Fig. 5)); and
 generate a fourth vector map by subtracting each vector of the third set of vectors from a corresponding vector in the first set of vectors, wherein the fourth vector map indicates a planar component of the first vector map (generating overlay data after noise reduction/fourth vector map by removing/subtracting vectors 410/412 from first vector map/first set of vectors, i.e. filtering first vector map (paragraphs [0041], [0072]; Fig. 5)).
With respect to claim 16 Hu et al. teaches limitations similar to limitations of claim 1, including A method (paragraphs [0007], [0016]). 
	With respect to claims 2-5, 17-20 Hui et al. teaches:
Claims 2, 17: wherein the first vector map comprises an in-plane distortion map (paragraph [0035]).
Claims 3, 18: wherein the processing device is further to: generate a three-sigma value for an x-axis component of the fourth vector map; and generate a three-sigma value for a y-axis component of the fourth vector map (paragraph [0047]).
Claims 4, 19: wherein the processing device is further to: recommend a corrective action based on the fourth vector map (paragraphs [0042], [0072]).
Claim 5, 20: wherein the processing device is further to: automatically perform a corrective action based on the fourth vector map (paragraphs [0042], [0044]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
07/12/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851